Case 8:19-cv-03126-JSM-AAS Document 27 Filed 12/08/20 Page 1 of 2 PageID 1945




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

MICHELLE DENISE SUMLIN,

      Plaintiff,

v.                                                     Case No: 8:19-cv-3126-T-30AAS

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                        ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Amanda Arnold Sansone (Dkt. 25) and Plaintiff’s

Objections (Dkt. 26).

      After careful consideration of the Report and Recommendation of the Magistrate

Judge, Plaintiff’s Objections, and in conjunction with an independent examination of the

file, the Court is of the opinion that the Magistrate Judge’s Report and Recommendation

should be adopted, confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 25) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects, and is made a part of this

             Order for all purposes, including appellate review.

      2.     The decision of the Defendant Commissioner is AFFIRMED.
Case 8:19-cv-03126-JSM-AAS Document 27 Filed 12/08/20 Page 2 of 2 PageID 1946




      3.     The Clerk is directed to enter judgment in favor of the Defendant and against

             Plaintiff.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 8th day of December, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
